DISSENTING OPINION OP
MR. JUSTICE TEXIDOR
I dissent from the. opinion and judgment in these two cases.
Section 1362 of the Civil Code establishes an incapacity to purchase. It is not a matter of general incapacity to contract, but of special incapacity - to enter into a contract of purchase and sale and refers very specifically not to the two contracting parties, but to the possible purchaser alone.
In my opinion there is no doubt that the managing partner of a civil or mercantile partnership is its agent. Hence the affirmation that he is included in the incapacity to purchase the property which is under his management. The statute establishing the incapacity reads:
“See. 1362. The following persons can not acquire by purchase, even at public or judicial auction, neither in person nor by an agent:
* * * * * *
“2. Agents, the property the administration or sale of which may have been intrusted to them.”
*412Not even under the solemnity of a judicial auction can the the agent acquire that kind of property by purchase.
Perhaps in case of a purely voluntary contract of agency the fact that the principal sells to his agent may give to the latter the capacity to purchase. According to section 1635 of the Civil Code, the agency may be revoked at the will of the principal. If the principal does not desire to be represented in an act or contract and regains his legal personality to effect it, it is unquestionable that while he is performing the act, or perfecting or consummating the contract, there is no justification for his being represented by another person, and then the agent has ceased to be such and the incapacity to purchase which is based exactly on that character and on the fact that he is managing that property disappears, because both bases have disappeared — his character as agent and his control over the property.
But in this case the management of the mercantile or civil partnership is not something created exclusively by the will of the parties; but the agency is determined by law, inasmuch as no partnership can exist without managers or administrators. And that agency does not create only a relation between the partners, but a multitude of relations as regards third persons. The agency here is not terminated as in the case referred to, but only in the event of dissolution of the partnership and the removal of the managers. Otherwise, the manager and administrator of a partnership is always its agent, and in that capacity he can not acquire by purchase property intrusted to Ms management.
The reference in section 1362 to “the property the administration or sale of which may have been intrusted to them’-' is very important. The management of that property is one of the main grounds of the incapacity. While the property is under the management of the managing partners they can not acquire it. The partnership, as a legal entity, shall have the ownership or possession of that property, but can manage it only through the managing partners.
*413The sales involved in these cases are void for the lack of purchasers, for the apparent purchasers are not lawful purchasers.
The decisions appealed from should he affirmed.